Citation Nr: 1535820	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a pilonidal cyst.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back strain.

3.  Entitlement to an initial disability rating in excess of 10 percent for low back strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard (USCG) from November 21, 1982 to March 11, 1983, and active naval service from February 20, 2003 to July 12, 2003.  He also had several unverified periods of Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) from 1994 to 2007.  See Abstract of Service and Medical History.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 and  April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before a Decision Review Officer (DRO) in December 2009 and before the undersigned Veterans Law Judge (VLJ) in May 2015 during a Travel Board Hearing.  Transcripts are associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

With respect to a pilonidal cyst, the Veteran's service treatment records shows that he was treated for a pilonidal cyst in 1983.  After service, he was afforded a VA examination in September 2008.  The VA examiner found that there were no current residuals of a pilonidal cyst.  However, the Veteran testified in May 2015 that he experiences periodic flare-ups, including symptoms drainage of pus and blood and warmth in the area, approximately once a month.  On remand, efforts should be made to schedule the Veteran for a VA examination during a flare-up period to determine whether there is a current disability, and if so, whether it is related to his in-service pilonidal cyst.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).   

Further, the Veteran was last examined for his service-connected low back strain in September 2008, almost seven years ago.  His testimony during his May 2015 hearing suggests that his symptoms and functional limitations may have worsened since that time.  See May 2015 Travel Board Hearing at 14, 16 (reporting worsening of symptoms, including pain radiating to left leg as well as muscle spasms, and having missed training for work due to difficulty driving).  A new VA examination of the Veteran's low back and any associated neurological symptoms is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that a 23-month-old VA examination was too remote in time where evidence of worsening symptoms was submitted in the interim); see also VAOPGCPREC 11-95 (Apr. 7, 1995).

Regarding the Veteran's claim for service connection for right knee strain, more information is required before his appeal can be decided.  The September 2008 VA joints examiner did not provide an opinion regarding the etiology of the Veteran's right knee strain, and the Veteran subsequently indicated that he believes his right knee strain was caused by his service-connected low back strain.  See June 2009 Statement (asserting that right knee strain is secondary to low back strain).  Accordingly, remand for an additional VA examination and medical opinion is required.

Finally, additional VCAA notice should be provided, additional records should be requested on remand as described below, and all periods of service should be verified.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim for service connection for a right knee disorder, as secondary to his service-connected low back strain.  See 38 C.F.R. § 3.310.

2.  Make arrangements to verify all of the Veteran's periods of service-including any active duty, ACDUTRA, and INACDUTRA while enlisted in the USCG Reserve and the Navy Reserve.  See, e.g., Abstract of Service and Medical History.  Please provide a clearly enumerated list of the Veteran's periods of service that indicates for each period whether the service was active duty, ACDUTRA, INACDUTRA, or unverified.  Also, ensure that the Veteran's complete service treatment records from all periods of service have been obtained.

3.   Make arrangements to obtain the Veteran's complete VA treatment records, dated from July 2003 to March 2013; and dated from July 2014 forward.

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination of his right knee.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

The examiner must identify all current right knee disorders found to be present.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right current knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

For the purpose of providing this opinion, the examiner must accept as true the Veteran's statements that he injured his right knee during service while doing deck work on his knees and doing cargo operations which involved slinging pellets, moving heavy equipment, and climbing ladders, etc.  The examiner must also acknowledge the Veteran's complaints of knee pain during service on June 27, 2003, which he claimed was due to walking in boots; as well as the Veteran's complaints of continuing right knee symptoms since service.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right current knee disorder was either (i) caused by, or (ii) aggravated by, the Veteran's low back strain.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA examination to determine the severity of his low back strain.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

6.  Schedule the Veteran a VA examination of his pilonidal cyst.   The examination should be conducted during an exacerbation or active phase of the condition, if possible, in coordination with the Veteran. 

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, he should be advised of alternative ways to present evidence of the presence of his condition, i.e., photographs. 

Efforts to schedule the Veteran for an examination during an active period of his condition must be documented, and such documentation associated with the claims file. 

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.   All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.

If a pilonidal cyst is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the pilonidal cyst diagnosed during service in 1983.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Finally, after completing any other development that may be warranted, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




